902 F.2d 1567Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.James Edward WOODING, Defendant-Appellant.
No. 89-5069.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 17, 1990.Decided April 25, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-88-69-S).
Frederick Warren Bennett, Federal Public Defender;  M. Brooke Murdock, Assistant Public Defender;  Beth M. Farber, Assistant Public Defender, for appellant.
Breckinridge L. Willcox, United States Attorney;  Harvey Ellis Eisenberg, Assistant United States Attorney, for appellee.
D.Md.
AFFIRMED.
Before SPROUSE and WILKINSON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
James Edward Wooding entered a conditional plea of guilty to charges of possession with intent to distribute heroin.  21 U.S.C. Secs. 841(a)(1) & (b)(1)(B)(i).  Wooding's conditional plea preserved his right to appeal the district court's denial of his pre-trial motions to suppress evidence.  Fed.R.Crim.P. 11(A)(2).  On appeal, Wooding maintains that the district court erred in finding that the narcotics discovered in his possession and the incriminating statements he subsequently made were obtained pursuant to a consensual stop and search.


2
We affirm the district court's judgment.  At the suppression hearing, the district court heard conflicting testimony from Wooding and detective Olivi, the arresting officer.  Crediting Olivi's version of events as "more believable," the court concluded that "no duress or coercion was asserted on the defendant."    The district court closely observed the witnesses and was in the best position to make this determination.  Because the court's finding of consent is not clearly erroneous, we refuse to disturb it on appeal.   United States v. Morrow, 731 F.2d 233, 236 (4th Cir.1984).


3
AFFIRMED.